       Case 3:21-cv-00048-CWR-LGI Document 1 Filed 01/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LINDA R. ROBINSON                                                                     PLAINTIFF

VS.                                                                    3:21-cv-48-CWR-LGI
                                                      CIVIL ACTION NO. _________________

JO-ANN STORES, LLC,
AND JOHN DOES 1 & 2                                                                DEFENDANTS


                                    NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that Defendant Jo-Ann Stores, LLC, (“Defendant”) removes this

cause to this Court pursuant to 28 U.S.C. §§1332, 1441, and 1446, and shows as follows:

       1.      On or about December 18, 2020, Plaintiff filed her Complaint styled as Linda R.

Robinson vs. Jo-Ann Stores, LLC and John Does 1 & 2, Civil Action No. 20-4186, in the County

Court of the First Judicial District of Hinds County, Mississippi. (Exhibit 1, Complaint).

       2.      Defendant was purportedly served on or about December 28, 2020. As a result,

this removal is timely.

       3.      According to the Complaint, Plaintiff is an adult resident of Madison County,

Mississippi. (Ex. 1 at ¶1).

       4.      Plaintiff asserted in her Complaint that Defendant is a foreign company registered

to do business in the State of Mississippi. (Ex. 1, at ¶2). Defendant is a corporate citizen of the

State of Ohio. Indeed, Defendant is a Ohio limited liability corporation, with its principal place of

business in the state of Ohio, and with no members residing in Mississippi. Thus, diversity of

citizenship exists in this case between Plaintiff and Defendant.

       5.      Plaintiff also named fictitious defendants identified as “John Does 1 & 2” in the

Complaint. These fictitious defendants must also be disregarded for purposes of citizenship under
        Case 3:21-cv-00048-CWR-LGI Document 1 Filed 01/25/21 Page 2 of 3




28 U.S.C. §1441(b).

       6.      The allegations in the Complaint make it facially apparent that the amount in

controversy exceeds $75,000.00, exclusive of interests and costs. Plaintiff’s specific demand

makes clear that Plaintiff seeks damages for physical injuries, pain and suffering, and mental and

emotional distress. (Ex. 1, at ¶15). Additionally, Plaintiff seeks attorney’s fees. (Ex. 1, at ¶19;

Wince v. Wal-Mart Stores, Inc., 373 F. Supp. 2d 670, 673 (S.D. Miss. 2005) (“If a party may

recover attorney's fees, those fees are also to be included in the amount in controversy

determination.”)).

       7.      While Plaintiff declares that she will not seek damages in excess of $200,000.00,

she seeks both compensatory and punitive damages. (Ex. 1, at ¶¶4, 16-18; Rish v. State Farm Fire

and Cas. Co., 2008 WL 5105015 at *1 (S.D. Miss. 2008) (“Indeed, federal courts sitting in

Mississippi have routinely held that unspecified claims for punitive damages sufficiently serve to

bring the amount in controversy over the requisite jurisdiction threshold set out in 28 U.S. C.

§1332.”)). Thus, the amount in controversy undoubtedly exceeds $75,000.00, exclusive of

interests and cost.

       8.      For these reasons, the above-described action is a civil action in which this court

has actual jurisdiction under the provisions of 28 U.S.C. §1332, since this action is a controversy

wholly between citizens of different states, and the amount in controversy exceeds $75,000.00

exclusive of interest and costs.

       9.      Finally, under the provisions of 28 U.S.C. § 1446(a) and L.U. Civ. R. 5(b), a copy

of the entire record from the County Court of Hinds County, Mississippi will be provided within

fourteen days of this Notice.




                                                2
       Case 3:21-cv-00048-CWR-LGI Document 1 Filed 01/25/21 Page 3 of 3




       10.     Defendant, after promptly filing this Notice of Removal, will give notice to all

parties and to the Clerk of Hinds County Court, by filing a copy of this Notice of Removal with

the County Court Clerk of Hinds County, Mississippi.

       11.     Defendant further reserves its right to amend and/or supplement this Notice of

Removal as needed and as appropriate.

       FOR THESE REASONS, Jo-Ann Stores, LLC, respectfully requests that this Court assume

jurisdiction as required by law.

       RESPECTFULLY SUBMITTED this the 25th day of January, 2021.


                                              JO-ANN STORES, LLC

                                        BY: /s/ Darryl A. Wilson
                                            Darryl A. Wilson (MSB No. 104902)
                                            Adams and Reese LLP
                                            1018 Highland Colony Parkway, Suite 800
                                            Ridgeland, Mississippi 39157
                                            Telephone: (601) 353-3234
                                            Facsimile: (601) 355-9708
                                            darryl.wilson@arlaw.com


                                   CERTIFICATE OF SERVICE

       I, hereby certify that I have this date mailed, postage prepaid, and/or hand delivered and/or
served via electronic mail a copy of the foregoing to:

       Tiffany Horton-Williams                                       Zack Wallace
       Horton-Williams Law Firm, PLLC                                Hind County Clerk
       P. O. Box 720653                                              First Judicial District
       Byram, MS 39272                                               P.O. Box 327
       attyhortonwilliams@gmail.com                                  Jackson, MS 39205

       THIS the 25th day of January, 2021.

                                              /s/ Darryl A. Wilson
                                              Darryl A. Wilson




                                                 3
